Ford, J.
concurred.
Drake, J. delivered no opinion, as he had been prevented by sickness from hearing the argument.
The following is the entry made in the minutes of the court.
The motion to make the above rule absolute, having been argued at the last term by counsel on both sides, and the court having taken time to advise thereon, it is ordered, that so much of the said rule as required Jacob K.' Mead, esq. late sheriff of Essex county, to shew cause why the surplus money in his hands, which was raised on the sale of the defendant’s property on execution, in the above entitled cause, should not be paid into this court, be made absolute; and accordingly, it is ordered, that the said Jacob K. Mead, do pay the same into this court on or "before the first day of the next term, unless James Richards, in the said rule named, or his attorney, shall consent in writing, that the said surplus moneys shall remain in the hands of the said .Jacob K. Mead, until the further order of this court. And it is further ordered, that so much of the said rule, as required cause to be shewn» why the said surplus moneys should not be applied towards satisfaction of certain executions in the said rule *102mentioned, be held under further advisement by this court; and that the same may be further debated by. the counsel for the respective parties, on the affidavits heretofore taken, or that may hereafter be taken, pursuant to the rules of this court, and for the doing of which, leave is hereby granted, on the first ’ day of next term, or as soon thereafter as the court can attend to the same; and that either party be at liberty to give notice of bringing on such further argument.
Cited in Evans v. Herring, 3 Dutch. 244 ; Cox et al. v. Marlatt, 7 Vr. 390.